DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,802,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed in the current application such as using gesture to select different coordinates between different images are already covered by the patented claims and the recitation is broadly cited in the current application, thus the current invention is not patentably distinct. A comparison is produced below by the examiner. 

US 10, 802, 479
Current claims 
1. A system for controlling an unmanned aerial vehicle (UAV) comprising: a processor; and a storage medium storing instructions that, when executed by the processor, cause the processor to: receive image data from a camera coupled to the UAV, the image data being associated with a first view of the camera; send the image data in real time to a client device; receive control data from the client device, the control data comprising a control vector determined based on a gesture-based input corresponding to a first reference coordinate and a second reference coordinate, the gesture-based input indicating a change from the first view to a second view of the camera, the first reference coordinate being associated with at least one region in the first view of the image data, and the control vector indicating a distance between the at least one region and the second reference coordinate; and adjust at least one of a position or an attitude of the UAV or the camera based on the control data.
2. The system of claim 1, wherein the instructions further cause the processor to: determine first control data corresponding to a movement of the camera associated with the change from the first view to the second view; determine second control data corresponding to at least one of a positional change or an attitudinal change of the UAV associated with the change from the first view to the second view; determine one or more navigation instructions based on the second control data; cause the camera to be rotated using the first control data; and execute the one or more navigation instructions to cause the UAV to change at least one of the position or the attitude.
3. The system of claim 1, wherein the instructions further cause the processor to: cause the camera to capture subsequent image data; and receive subsequent control data, the subsequent control data including at least a third reference coordinate corresponding to a location of at least one feature associated with the at least one region in the subsequent image data.
4. The system of claim 3, wherein the instructions further cause the processor to: determine a subsequent control vector representing a difference between the third reference coordinate and the second reference coordinate.
5. The system of claim 1, wherein the control vector indicates a direction from the first reference coordinate toward the second reference coordinate, and the instructions further cause the processor to: adjust at least one of the position or the attitude of the UAV or the camera to change the camera from the first view to the second view along the direction.
6. The system of claim 1, wherein the instructions further cause the processor to: adjust at least one of the position or the attitude of the UAV or the camera based on the control data until the at least one region overlays with the second reference coordinate.
7. A method for controlling a movable object with an image capture device comprising: capturing image data associated with a first view of the image capture device; receiving control data, the control data comprising a control vector determined based on a gesture-based input corresponding to a first reference coordinate and a second reference coordinate, the gesture-based input indicating a change from the first view to a second view of the camera, the first reference coordinate being associated with at least one region in the first view of the image data, and the control vector indicating a distance between the at least one region and the second reference coordinate; and controlling at least one of position or an attitude of the movable object or the image capture device to move based on the control data.
8. The method of claim 7, further comprising: determining, based on the control signal, first control data corresponding to a movement of the image capture device associated with the change from the first view to the second view; determining, based on the control signal and the first control data, second control data corresponding to at least one of a positional change or an attitudinal change of the movable object associated with the change from the first view to the second view; and determining one or more navigation instructions based on the second control data.
9. The method of claim 8, further comprising: causing the image capture device to be rotated using the first control data; and executing the one or more navigation instructions to cause the movable object to change at least one of the position or the attitude.
10. The method of claim 7, further comprising: capturing subsequent image data; and receiving subsequent control data, the subsequent control data including at least a third reference coordinate corresponding to a location of one or more features associated with the at least one region in the subsequent image data; and obtaining a subsequent control signal based on a subsequent control vector representing a difference between the third reference coordinate and the second reference coordinate.
11. The method of claim 10, further comprising: determining, based on the subsequent control signal, first subsequent control data corresponding to a movement of the image capture device associated with the change from the first view to the second view; determining, based on the subsequent control signal and the first subsequent control data, second subsequent control data corresponding to at least one of a positional change or an attitudinal change of the movable object associated with the change from the first view to the second view; and determining one or more subsequent navigation instructions based on the second subsequent control data.
12. The method of claim 11, further comprising: causing the image capture device to be further rotated using the first subsequent control data; and executing the one or more navigation instructions to cause the movable object to further change at least one of the position or the attitude.
13. The method of claim 7, wherein: the at least one region of the image data is at least one first region of the image data; and receiving the control data comprises: determining the control data is associated with at least one second region of the image data; obtaining the first reference coordinate corresponding to the at least one first region; obtaining the second reference coordinate corresponding to the at least one second region; and calculating the control vector based on a difference between the first reference coordinate and the second reference coordinate.
14. The method of claim 13, wherein calculating the control vector comprises: determining a first value corresponding to a distance between the first reference coordinate and the second reference coordinate; determining a second value corresponding to a distance between the at least one first region and the at least one second region; and determining the control vector based on a difference between the first value and the second value.
15. The method of claim 14, further comprising: determining, based on the control vector, first control data corresponding to a positional change of the movable object associated with the change from the first view to the second view; determining one or more navigation instructions based on the first control data; and executing the one or more navigation instructions to cause the movable object to change position based on the control vector.
16. The method of claim 7, wherein the first reference coordinate and the second reference coordinate correspond to locations on a reference display including at least one of a head-mounted display, a touchscreen display, or a projected display.
17. The method of claim 7, wherein the control vector indicates a direction from the first reference coordinate toward the second reference coordinate, and controlling at least one of the position or the attitude comprises: adjusting at least one of the position or the attitude of the movable object or the image capture device to change the image capture device from the first view to the second view along the direction.
18. The method of claim 7, wherein controlling at least one of the position or the attitude comprises: adjusting at least one of the position or the attitude of the movable object or the image capture device based on the control data until the at least one region overlays with the second reference coordinate.
19. A system for controlling a movable object comprising: an image capture device coupled to the movable object and configured to capture image data associated with a first view of the image capture device; and a non-transitory computer-readable medium including instructions stored thereon which, when executed by a processor, cause the processor to: receive control data, the control data comprising a control vector determined based on a gesture-based input corresponding to a first reference coordinate and a second reference coordinate, the gesture-based input indicating a change from the first view to a second view of the image capture device, the first reference coordinate being associated with at least one region in the first view of the image data, and the control vector indicating a distance between the at least one region and the second reference coordinate; and controlling at least one of position or an attitude of the movable object or the image capture device to move based on the control data.
20. The system of claim 19, wherein the instructions further cause the processor to: receive the first reference coordinate corresponding to the at least one region, the first reference coordinate representing a first point that is associated with the at least one region of the image data; receive the second reference coordinate corresponding to a second point of the gesture-based input; and obtain a control signal based on the control vector representing a difference between the first reference coordinate and the second reference coordinate.
21. The system of claim 20, wherein the instructions further cause the processor to: determine, based on the control signal, first control data corresponding to a movement of the image capture device associated with the change from the first view to the second view; determine, based on the control signal and the first control data, second control data corresponding to at least one of a positional change or an attitudinal change of the movable object associated with the change from the first view to the second view; and determine one or more navigation instructions based on the second control data.
22. The system of claim 21, wherein the instructions further cause the processor to: cause the image capture device to be rotated using the first control data; and execute the one or more navigation instructions to cause the movable object to change at least one of the position or the attitude.
23. The system of claim 19, wherein the control vector indicates a direction from the first reference coordinate toward the second reference coordinate, and the instructions further cause the processor to: adjust at least one of the position or the attitude of the movable object or the image capture device to change the image capture device from the first view to the second view along the direction.
24. The system of claim 19, wherein the instructions further cause the processor to: adjust at least one of the position or the attitude of the movable object or the image capture device based on the control data until the at least one region overlays with the second reference coordinate.

1. A control terminal for controlling an unmanned aerial vehicle (UAV), comprising: a processor; and a storage medium storing instructions that, when executed by the processor, cause the processor to: render an image on a user interface of the control terminal, the image being captured by an imaging device coupled to the UAV and being associated with a view of the imaging device; detect, via the user interface, a gesture-based input including one or more reference points in the image, the gesture-based input indicating a view change of the imaging device; determine a type of the gesture-based input by analyzing the one or more reference points; and generate control data based on the type of the gesture-based input to control at least one of the UAV or the imaging device for the view change of the imaging device.

2. The control terminal of claim 1, wherein the one or more reference points comprise a single reference point, or multiple reference points including at least an initial point and a release point.

3. The control terminal of claim 2, wherein: 


the single reference point is associated with the view of the imaging device; or

the initial point is associated with the view of the imaging device and the release point is associated with a subsequent view of the imaging device.

4. The control terminal of claim 2, wherein determining the type of the gesture- based input by analyzing the one or more reference points comprises:

determining a total number of the one or more reference points; or

determining coordinates of the one or more reference points in the image.

5. The control terminal of claim 1, wherein the type of the gesture-based input comprises a tap gesture, a Swipe gesture, a pinch gesture, or a zoom gesture.

6. The control terminal of claim 5, wherein:

the type of the gesture-based input is the tap gesture when the one or more reference points comprise a single reference point;

the type of the gesture-based input is the swipe gesture when the one or more reference points comprise multiple reference points including at least one initial point and at least one release point; or

the type of the gesture-based input is the pinch gesture or the zoom gesture when the one or more reference points comprise multiple reference points including at least two initial points and at least two release points.

7. The control terminal of claim 1, wherein generating the control data comprises:
determining a magnitude or direction of the gesture-based input based on coordinates of the one or more reference points in the image; and

generating the control data based on the magnitude or direction of the gesture-based input to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the UAV, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device.

8. The control terminal of claim 1, wherein the one or more reference points comprise a single reference point and generating the control data comprises:

identifying a feature region in the image that corresponds to coordinates of the single reference point, wherein a size of the feature region is configurable; and

generating the control data indicating a distance between the feature region and a next single reference point to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the UAV, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device.

9. The control terminal of claim 8, wherein the processor is configured to stop generating the control data in response to: (1) the feature region overlaying the next single reference point, (2) coordinates of the feature region falling within a threshold deviation of the coordinates of the next single reference point, or (3) a magnitude of a control vector being smaller than a threshold value.

10. The control terminal of claim 1, wherein the one or more reference points comprise multiple reference points including at least an initial point and a release point, and generating the control data comprises: identifying a feature region in the image that corresponds to coordinates of the initial point, wherein a size of the feature region is configurable; and generating the control data indicating a distance between the feature region and the release point to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the UAV, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device.

11. The control terminal of claim 10, wherein the processor is configured to stop generating the control data in response to: (1) the feature region overlaying the release point, (2) coordinates of the feature region falling within a threshold deviation of the coordinates of the release point, or (3) a magnitude of a control vector being smaller than a threshold value.

12. The control terminal of claim 1, wherein the gesture-based input is generated by detecting movement of a stylus, or a user’s fingers, eyes, or head.

13. A method for controlling a movable object, comprising: rendering, by a processor, an image on a user interface of a control terminal, the image being captured by an imaging device coupled to the movable object and being associated with a view of the imaging device; 
detecting, by the processor via the user interface, a gesture-based input including one or more reference points in the image, the gesture-based input indicating a view change of the imaging device; determining, by the processor, a type of the gesture-based input by analyzing the one or more reference points; and generating, by the processor, control data based on the type of the gesture-based input to control at least one of the movable object or the imaging device for the view change of the imaging device.

14. The method of claim 13, wherein determining the type of the gesture-based input by analyzing the one or more reference points comprises: determining a total number of the one or more reference points; or determining coordinates of the one or more reference points in the image.

15. The method of claim 13, wherein the one or more reference points comprise a single reference point and generating the control data comprises: identifying a feature region in the image that corresponds to coordinates of the single reference point, wherein a size of the feature region is configurable; and generating the control data indicating a distance between the feature region and a next single reference point to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the movable object, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device. 

16. The method of claim 13, wherein the one or more reference points comprise multiple reference points including at least an initial point and a release point, and generating the control data comprises: identifying a feature region in the image that corresponds to coordinates of the initial point, wherein a size of the feature region is configurable; and generating the control data indicating a distance between the feature region and the release point to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the movable object, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device.

17. A non-transitory computer-readable medium including instructions stored thereon which, when executed by a processor, cause the processor to: render an image on a user interface of a control terminal, the image being captured by an imaging device coupled to a movable object and being associated with a view of the imaging device; detect, via the user interface, a gesture-based input including one or more reference points in the image, the gesture-based input indicating a view change of the imaging device; determine a type of the gesture-based input by analyzing the one or more reference points; and generate control data based on the type of the gesture-based input to control at least one of the movable object or the imaging device for the view change of the imaging device. 

18. The non-transitory computer-readable medium of claim 17, wherein the instructions further cause the processor to:

determine a total number of the one or more reference points; or

determine coordinates of the one or more reference points in the image.

19. The non-transitory computer-readable medium of claim 17, wherein the one or more reference points comprise a single reference point and the instructions further cause the processor to:

identify a feature region in the image that corresponds to coordinates of the single reference point, wherein a size of the feature region is configurable; and

generate the control data indicating a distance between the feature region and a next single reference point to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the movable object, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device.

20. The non-transitory computer-readable medium of claim 17, wherein the one or more reference points comprise multiple reference points including at least an initial point and a release point, and the instructions further cause the processor to:

identify a feature region in the image that corresponds to coordinates of the initial point, wherein a size of the feature region is configurable; and
generate the control data indicating a distance between the feature region and the release point to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the movable object, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kwon et al (US 2016/0349849). 


Claims 1 , 13 and 17. A control terminal for controlling an unmanned aerial vehicle (UAV), comprising: a processor; and a storage medium storing instructions that, when executed by the processor, cause the processor to (para 0013, 0072, 0074), a mobile terminal to control the drone and the camera on the drone: render an image on a user interface of the control terminal, the image being captured by an imaging device coupled to the UAV and being associated with a view of the imaging device; detect, via the user interface, a gesture-based input including one or more reference points in the image, the gesture-based input indicating a view change of the imaging device; determine a type of the gesture-based input by analyzing the one or more reference points; and generate control data based on the type of the gesture-based input to control at least one of the UAV or the imaging device for the view change of the imaging device (para 0026-0029), pinch in and pinch out gesture used to control the image view of the camera on the drone, therefore changing the first view of the camera to the second view based on the received command, the reference points being one of the first image and the second image. 

2. The control terminal of claim 1, wherein the one or more reference points comprise a single reference point, or multiple reference points including at least an initial point and a release point (para 0026-0029), pinch in and pinch out gesture used to control the image view of the camera on the drone, therefore changing the first view of the camera to the second view based on the received command, the reference points being one of the first image and the second image. 

3. The control terminal of claim 2, wherein:  the single reference point is associated with the view of the imaging device; or the initial point is associated with the view of the imaging device and the release point is associated with a subsequent view of the imaging device (para 0026-0029) .

4, 14 and 18. The control terminal of claim 2, wherein determining the type of the gesture- based input by analyzing the one or more reference points comprises: determining a total number of the one or more reference points; or determining coordinates of the one or more reference points in the image (para 0139-0141).

5. The control terminal of claim 1, wherein the type of the gesture-based input comprises a tap gesture, a Swipe gesture, a pinch gesture, or a zoom gesture (para 0145), various types of gesture.

6. The control terminal of claim 5, wherein: the type of the gesture-based input is the tap gesture when the one or more reference points comprise a single reference point;
the type of the gesture-based input is the swipe gesture when the one or more reference points comprise multiple reference points including at least one initial point and at least one release point; or the type of the gesture-based input is the pinch gesture or the zoom gesture when the one or more reference points comprise multiple reference points including at least two initial points and at least two release points (para 0026-0029), pinch in and pinch out gesture used to control the image view of the camera on the drone, therefore changing the first view of the camera to the second view based on the received command, the reference points being one of the first image and the second image. 

7. The control terminal of claim 1, wherein generating the control data comprises:
determining a magnitude or direction of the gesture-based input based on coordinates of the one or more reference points in the image; and generating the control data based on the magnitude or direction of the gesture-based input to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the UAV, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device (para 0026-0029), pinch in and pinch out gesture used to control the image view of the camera on the drone, therefore gesture control is based on at least position or attitude. 

8, 15 and 19. The control terminal of claim 1, wherein the one or more reference points comprise a single reference point and generating the control data comprises:
identifying a feature region in the image that corresponds to coordinates of the single reference point, wherein a size of the feature region is configurable; and generating the control data indicating a distance between the feature region and a next single reference point to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the UAV, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device (para 0026-0029), pinch in and pinch out gesture used to control the image view of the camera on the drone, therefore gesture control is based on at least position or attitude. 


(para 0141-0144), control unit sense the difference in coordinates by receiving the gesture control that is associated with the first reference coordinates to the second reference coordinates. 

10, 16 and 20. The control terminal of claim 1, wherein the one or more reference points comprise multiple reference points including at least an initial point and a release point, and generating the control data comprises: identifying a feature region in the image that corresponds to coordinates of the initial point, wherein a size of the feature region is configurable; and generating the control data indicating a distance between the feature region and the release point to control: (1) at least one of a position, an orientation, an attitude, a velocity, or an acceleration of the UAV, or (2) at least one of a position, an orientation, an attitude, a velocity, an acceleration, a zoom factor, a focus length, or an operational parameter of the imaging device (para 0026-0029), pinch in and pinch out gesture used to control the image view of the camera on the drone, therefore gesture control is based on at least position or attitude. 

11. The control terminal of claim 10, wherein the processor is configured to stop generating the control data in response to: (1) the feature region overlaying the release point, (2) coordinates of the feature region falling within a threshold deviation of the coordinates of the release point, or (3) a magnitude of a control vector being smaller than a threshold value (para 0141-0144), control unit sense the difference in coordinates by receiving the gesture control that is associated with the first reference coordinates to the second reference coordinates. 

12. The control terminal of claim 1, wherein the gesture-based input is generated by detecting movement of a stylus, or a user’s fingers, eyes, or head (para 0145), various types of gesture.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619